Citation Nr: 0919637	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-44 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to initial disability ratings for allergic 
rhinitis, currently rated as noncompensable prior to May 7, 
2007, and 30 percent disabling since May 7, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to 
November 2003.
 
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for allergic 
rhinitis and granted a non-compensable rating, effective 
November 14, 2003.  The rating decision also denied service 
connection for mechanical low back pain and right hip pain.  
An April 2008 rating decision granted a 30 percent evaluation 
for allergic rhinitis, effective May 7, 2007.

The issue of entitlement to service connection for a right 
hip disability is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence of a current mechanical low 
back disability is not of record, or in the alternative, 
competent evidence of a nexus between a claimed mechanical 
low back disability and active military service is not of 
record. 

2.  For the period from November 14, 2003 to May 22, 2005, 
the Veteran's allergic rhinitis was manifested by chronic 
popping in the ears, postnasal drip, pain behind the eyes, 
nasal congestion and the use of medication.  There is no 
evidence of 50 percent obstruction of the nasal passage, 
polyps or incapacitating episodes.  

3.  For the period beginning May 23, 2005, the Veteran's 
allergic rhinitis was manifested by purulent green discharge, 
with allergic attacks occurring daily, a left lateral 
internal nostril polyp that obstructs approximately 50 
percent of the nostril and the taking of allergy medication.  
There is no evidence of incapacitating episodes or nasal 
surgeries.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  For the period of November 14, 2003 to March 22, 2005, 
the criteria for a compensable disability for the service-
connected allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.10, 4.97, Diagnostic Codes 6502-6524 (2008).

3.  For the period beginning May 23, 2005, the criteria for a 
30 percent rating for the service-connected allergic rhinitis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.97, Diagnostic Code 
6522 (2008).

4.  For the period beginning May 23, 2005, the criteria for a 
disability evaluation in excess of 30 percent for the 
service-connected allergic rhinitis have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6502-6524 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  In order 
to prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Low Back Disability

The Veteran contends that she is entitled to service 
connection for a mechanical low back disability.  The records 
do not show evidence of a current low back disability, 
however.

A review of the Veteran's service treatment records shows 
that she complained of low back pain in June 2003, as a 
result of carrying luggage.  The Veteran was afforded a 
physical therapy consultation.  August 2003 records contain a 
temporary duty restriction for the Veteran due to a shin 
splint.  A separation examination dated in October 2003, 
reported no complaints or findings regarding the Veteran's 
back. 

In January 2004, the Veteran received a VA examination.  The 
Veteran asserted that her back pain began in service when she 
carried a book bag on her left side.  She reported increased 
back pain when she sits.  The Veteran's progress notes showed 
normal back and neurological examinations.  The examiner 
noted tenderness from L4 to S1 on the right and tenderness 
over the upper outer right buttocks.  The examiner stated 
that the Veteran had chronic mechanical low back pain with no 
signs or symptoms of nerve root irritation, and added that 
the condition does not disable the Veteran or cause her to go 
on bed-rest.  

The next records addressing low back pain are found in April 
2005 medical records.  The Veteran reported that a month 
prior to her visit, she lifted a child at work and started to 
experience right lower quadrant abdominal pain.  The Veteran 
reported pain radiating to her right lower back in the past 
week.  The examiner provided no diagnosis of the back pain.  
June 2006 treatment records show no joint pain, swelling or 
morning stiffness.

The Veteran received another VA examination in May 2008.  The 
examiner noted that the Veteran's lumbar spine shows normal 
curvature.  The Veteran was not tender to palpation, did not 
experience muscle spasms, had full range of motion and had a 
normal gait.  The examiner noted that the Veteran had 
mechanical low back pain.

While the Board does not dispute the fact that the Veteran 
experiences various symptomatology, there is no objective 
clinical confirmation that she suffers from an actual 
disability.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  The Court has held 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Id.  In the absence of a clear diagnosis of a low 
back disability, or abnormality, which is attributable to 
some identifiable disease or injury during service, an award 
of service connection is not warranted.

In the alternative, even if the Board assumes, without 
conceding, that the Veteran has a low back disability, the 
requirements for service connection still are not met.  There 
is no medical opinion that links the Veteran's back pain with 
her service.  

The Board does not doubt the sincerity of the Veteran's 
beliefs that she has a mechanical low back disability.  With 
respect to the Veteran's contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to state she has a 
disability and then relate this disability to an injury in 
service.  Most importantly in the case, the Veteran has 
failed to provide any medical evidence of a disability 
related to service. 

Accordingly, a preponderance of the evidence is against the 
claim for service connection for a mechanical low back 
disability, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The claim 
is denied.

II.  Increased Ratings

Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  The 
basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  See 
also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court of Appeals for Veterans Claims' (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
Veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).

Analysis

Allergic Rhinitis: November 14, 2003 to May 22, 2005

The Veteran seeks a compensable rating for the period 
beginning November 14, 2003 for her service-connected 
allergic rhinitis.  A review of the Veteran's records shows 
that she is appropriately rated at zero percent for the 
period of November 14, 2003 to May 22, 2005.  However, a 
polyp was noted on May 23, 2005 and therefore a rating of 30 
percent is granted from that date. 

The Veteran is rated under Diagnostic Code 6522.  The Code 
provides that a 10 percent rating is warranted for allergic 
or vasomotor rhinitis, without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted when there are polyps.  38 C.F.R. § 4.97, Code 
6522.  No additional ratings are provided under this Code.  

A thorough review of the Veteran's case file was conducted 
and treatment records showed a mild diagnosis of allergic 
rhinitis.  December 2003 treatment records show mild allergic 
rhinitis and normal tympanic membranes and external canals.  

The January 2004 VA examination noted that the Veteran was 
not taking any medications for her allergic rhinitis.  The 
Veteran noted discomfort over the frontal sinus area and 
congestion in her ears.  The examiner stated that the 
allergic rhinitis is fairly mild and does not require any 
medication at the present time.  December 2004 treatment 
records show the Veteran experienced congestion of her nose 
and ears and was coughing up mucus.  The examiner noted that 
her nasal membrane was red, not edematous and she was not in 
distress.

July 2004 treatment records show that the Veteran reported 
chronic popping in her ears, postnasal drip and pain behind 
her eyes when her allergies are stimulated.  The Veteran 
tried several medications with minimal relief.  The examiner 
prescribed Loratadine.  March 2005 treatment records reveal 
the Veteran had a pink nasal membrane, not edematous and 
there was no congestion or postnasal drip.  She was told to 
take Claritin and a flunisolide nasal spray.  In April 2005, 
the Veteran reported nasal congestion over the past year with 
occasional yellow phlegm.  

The first sign of a possible polyp in the Veteran's sinus was 
in May 2005.  The examiner noted that there was a 
questionable polyp in the left maxillary sinus that was only 
partially visualized.  A VA examination conducted in May 
2007, confirmed the presence of a left lateral polyp.  

As discussed above, in order to merit a compensable rating 
for the period beginning November 13, 2003, the disability 
must manifest with a presence of polyps or as allergic or 
vasomotor rhinitis without polyps but with greater than 50 
percent obstruction of nasal passages on both sides or 
complete obstruction on one side.  The medical records do not 
reflect nasal obstruction of greater than 50 percent.  The 
first sign of a polyp was on May 23, 2005.  Thus, for the 
period of November 14, 2003 to May 22, 2005, the Veteran is 
not entitled to a compensable rating under Diagnostic Code 
6522.  However, as a polyp was noted on May 23, 2005 and 
confirmed on May 7, 2007, a rating of 30 percent is granted 
from that date. 

The Board has also considered the applicability of other 
Diagnostic Codes for rating the Veteran's nasal congestion 
for the period of November 14, 2003 to May 23, 2005.  The 
Board reviewed Diagnostic Codes 6502-6524.  The Veteran has 
not shown any incapacitating episodes or purulent discharge, 
and has not shown symptoms that would entitle her to a 
compensable rating under any of the other Diagnostic Codes 
for the period prior to May 23, 2005.  Therefore, the Veteran 
is not entitled to a compensable rating under another Code 
prior to May 23, 2005.  

For the period of November 14, 2003 to May 22, 2005, the 
Board finds no provision upon which to assign a compensable 
rating for nasal congestion.  A preponderance of the evidence 
is against the Veteran's claim for an initial compensable 
rating for nasal congestion.  Therefore, the appeal is 
denied.  

As to the Veteran's claim regarding an initial compensable 
rating beginning May 23, 2005, the Veteran is granted a 30 
percent rating, pursuant to Diagnostic Code 6522.  The appeal 
with regard to this matter is granted.

Allergic Rhinitis beginning May 23, 2005

The Veteran seeks compensation in excess of 30 percent for 
the period beginning May 7, 2007 for her allergic rhinitis.  
However, as the Veteran has been granted an initial increased 
rating beginning May 23, 2005, the analysis will begin 
earlier to ensure the Veteran is afforded every opportunity 
for a higher rating.  The Veteran is currently rated at the 
highest rating under Diagnostic Code 6522.  

As discussed above, a polyp was detected in May 2005.  May 
2006 records show a stuffy nose and daily nasal congestion.  
The Veteran reported coughing up phlegm and the examiner 
noted edematous nasal membrane.  The examiner also noted that 
the nasal airway was open bilaterally. 

The Veteran received a VA examination on May 7, 2007.  The 
examiner noted that the Veteran is taking Guaifenesin and 
Loratadine, with increasing symptoms that occur daily and 
worsen in the spring.  The Veteran reported difficulty 
breathing through her nose, particularly the left nostril.  
The examiner noted purulent green discharge and no dyspnea, 
with allergic attacks occurring daily. The examiner reported 
no incapacitating episodes.  The examiner noted that the 
polyp obstructs approximately 50 percent of her nostril.  

The Veteran received a general VA examination the following 
day, where the examiner noted that she experiences headaches 
and postnasal drip on a daily basis.  The examiner noted that 
her rhinitis was stable with saline nose solution.

As discussed above, a 30 percent rating is the maximum 
allowable rating under Diagnostic Code 6522.  The Board has 
considered the applicability of other Diagnostic Codes for 
rating the Veteran's nasal congestion.  The Board reviewed 
Diagnostic Codes 6502-6524.  The Veteran has not undergone 
nasal surgery, a laryngectomy, rhinoscleroma and can speak 
above a whisper. Therefore, the Veteran is not entitled to a 
higher rating under another Code. 

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Veteran has not asserted that her service- 
connected allergic rhinitis causes frequent periods of 
hospitalization, nor does the record suggest such.  
Furthermore, while the Veteran contends that her allergic 
rhinitis negatively impacts her work performance, there is no 
indication in the record that the Veterans' employment has 
been harmed by her rhinitis.  Additionally, there is no 
evidence showing that the average industrial impairment from 
the disability would be in excess of that contemplated by the 
assigned rating.  Therefore, the referral of this case of 
extra-schedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.

A preponderance of the evidence is against the Veteran's 
claim for a higher initial rating for nasal congestion.  
Therefore, the appeal is denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in November 2003, prior to the initial 
adjudication of the claims.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the Veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
medical records or evidence in her possession that pertained 
to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In the present appeal, March 2006 and January 
2008 letters to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board finds that the Veteran is not prejudiced.  
The Veteran had a meaningful opportunity to participate 
effectively in the processing of her claims.  As noted above, 
the Veteran was provided with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection in November 2003, prior to the 
initial adjudication of the claims.  Further, the claims were 
readjudicated in January 2006, October 2007, August 2008 and 
January 2009.  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and VA medical records.  VA also provided 
the Veteran with several examinations in connection with her 
claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a mechanical low back 
disability is denied.

Entitlement to an initial compensable rating for allergic 
rhinitis, for the period of November 13, 2003 to May 22, 
2005, is denied.

An effective date of May 23, 2005 for the assignment of a 30 
percent rating for allergic rhinitis is granted.

Entitlement to an initial rating in excess of 30 percent for 
allergic rhinitis, for the period beginning May 23, 2005, is 
denied.


REMAND

A review of the Veteran's service treatment records show that 
when asked on her separation examination whether she suffered 
from any injuries while on active duty for which she did not 
seek medical attention, the Veteran indicated in the 
affirmative with regard to her right hip.  

On VA examination in January 2004, the Veteran reported right 
hip pain which sometimes radiates to the right groin.  The 
examiner noted tenderness in the right hip over the great 
tuberosity and some tenderness to palpation in the groin 
area.  The examiner noted right hip and groin pain with 
normal hip motion and opined that the hip pain may be 
radiating from her back.  Medical records dated in April 2005 
show that the Veteran reported pain in her right hip for a 
year prior to her visit.  The x-rays were normal.  

At a May 2008 VA examination, the Veteran reported that her 
right hip hurts daily and worsens with sitting, walking or 
standing.  The right hip showed no swelling or tenderness to 
palpation and the Veteran demonstrated a normal range of 
motion.  The examiner noted right hip strain.  

Given that there appears to be some similarity between the 
complaints noted in service and within the first postservice 
year, and the diagnosis of right hip strain five years later, 
the Board finds that a VA medical examination with a nexus 
opinion is warranted before a final decision is issued with 
respect to this issue.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and likely etiology of her current 
disability of the right hip.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  Any indicated studies, 
including X-rays, should be conducted.  
The examiner should specify the nature of 
the Veteran's current right hip 
disability, and provide a medical opinion 
as to whether it is at least as likely as 
not that any current right hip disability 
is related to the symptoms noted at 
separation from service, or is otherwise 
related to service.  The examiner must 
explain the rationale for all opinions 
given.

2.  Thereafter, readjudicate the Veteran's 
claim for service connection for a right 
hip disability.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


